IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PATRICK HORAN,                          :   No. 875 MAL 2016

                 Petitioner
                                        :   Petition for Allowance of Appeal from
                                        :   the Order of the Commonwealth Court
           v.



CHAD NEWINGHAM, WALLY
DITTSWORTH, RAYMOND MOORE,
MARY LOU WYANDT, ROBERT
MACKEY, MARY CANINO, AND JOSE
QUINONES,

                 Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.